DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 22 November 2019, which claims priority to PCT/US18/34787 filed 26 May 2018, which claims priority to PRO 62/511,828 filed 26 May 2017. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Giffin (US 4,013,247) in view of Tracy (US 4,339,019).
- Regarding Claim 1. Giffin discloses an evacuation system for safely disembarking an industrial vehicle in the face of a power line electrocution hazard (10, fig. 1-4, “inflatable aircraft escape slide” [abstract], an aircraft is an industrial vehicle, the intended use of protection from a power line electrocution hazard can be realized by the present evacuation system in instances where the lines are on a portion of the vehicle and not obstructing the door), said evacuation system (10) comprising: 
an inflatable conveyance (10, “inflatable aircraft escape slide” [abstract]); 
a mounting system (30), said mounting system being adapted to secure said inflatable conveyance to an industrial vehicle in a first position for stowage (illustrated by fig. 4) and in a second position for deployment (illustrated by fig. 1); and 
a conveyance inflation system (“during the inflation” column 7 lines 11-12) adapted to extend said inflatable conveyance (10) to create a pathway from within an interior space of the industrial vehicle to a location adjacent the industrial vehicle (fig. 1 illustrates the pathway created from the interior space to the adjacent space); and 
wherein: 
said pathway is configured as a chute (fig. 1 illustrates the pathway as a chute).  Giffin does not disclose that the conveyance is electrically insulating, the chute comprises a cover, a window, and said window opens.
However, Tracy discloses a similar evacuation system (fig. 1-10) wherein the evacuation system comprises a chute (18) which is electrically insulating (“dacron” column 4 line 60, dacron is a polyester fabric and therefore, electrically insulating), the chute comprises a cover (fig. 1, 2a and 3 illustrate the cover of the chute), a window (fig. 10 illustrates the window), and said window opens (“free inward folding of the panels upon impact of a human body” column 4 lines 21-22; the door/window is made of nylon, which can be transparent, allowing for the door to also function as a window).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the evacuation system of Giffin to incorporate the electrically insulating covered chute, with a window of Tracy to allow for the system to be fully covered while passengers disembark the industrial vehicle in instances where hazards were present on the outside portion of the industrial vehicle, protecting the passengers during evacuation.
- Regarding Claim 3. Giffin as modified discloses the evacuation system as recited in claim 1, wherein said chute functions as a slide (as illustrated, the chute functions as a slide).
- Regarding Claim 9. Giffin as modified discloses the evacuation system as recited in claim 1.  Tracy further discloses wherein said first position and second position are each in locations exterior to an operator compartment of the industrial vehicle (as illustrated, the system of Tracy is located exterior to an operator compartment).
- Regarding Claim 10. Giffin as modified discloses the evacuation system as recited in claim 1, wherein said first position and second position are each in locations interior to an operator compartment of the industrial vehicle (as illustrated by fig. 3, the first and second positions are interior to the aircraft).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Giffin as modified in further view of Targiroff et al. (US 6,298,970).
- Regarding Claim 4. Giffin as modified discloses the evacuation system as recited in claim 3, but does not disclose wherein said chute is configured as a ladder.
However, Targiroff discloses a similar evacuation system (10, fig. 1) wherein said chute (20/22) is configured as a ladder (24, the tabs can be used as hand holds).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chute of Giffin as modified to incorporate the ladder configuration of Targiroff to allow for passengers to climb down the chute in instances where the angle of disembarkment was too steep and could result in injury.
- Regarding Claim 5. Giffin as modified discloses the evacuation system as recited in claim 1, but does not disclose wherein said chute is configured as a ladder.
However, Targiroff discloses a similar evacuation system (10, fig. 1) wherein said chute (20/22) is configured as a ladder (24, the tabs can be used as hand holds).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chute of Giffin as modified to incorporate the ladder configuration of Targiroff to allow for passengers to climb down the chute in instances where the angle of disembarkment was too steep and could result in injury.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        23 May 2022